Title: From James Madison to Benjamin W. Crowninshield, 18 September 1815
From: Madison, James
To: Crowninshield, Benjamin W.


                    
                        
                            Dear Sir
                        
                        Montpelier Sepr. 18. 1815
                    
                    I have just recd. yours of the 11th. I hope you will soon learn the decision of Capt: Stewart, that in the event of his refusal we may be turning our thoughts elsewhere.
                    The peace with Algiers offers two points for decision. 1. What precautionary force ought to be continued in the Mediterranean. It will be best to leave this to the judgment of the naval Commander there. 2 What ought to be done with the force intended but not yet departed for the Mediterranean. Altho’ it might have a good effect to make a full show of our naval strength in that quarter, I presume it will be eligible to avoid at the present Season, the expence of further re-enforcement. You will decide however, how far it may be best to send out fresh ships, to take the place of others to be ordered home. It is represented that a naval force of some sort is much wanted to repress depredations & enforce our laws in the Gulph of Mexico, and in the neighborhood of New Orleans. Can any vessels now at home be conveniently employed in that service? and how soon may proper vessels for it, be expected from Abroad?
                    The Convention with G.B. is good as far as it goes, and as a mark & nurture of amity between the two Countries, favors the hope that it may be followed in due time with other guards agst. future discord. The Instrument is confined to an equalization of the navigating laws of the two Countries, that is to say the U.S. & the B. Dominions in Europe, with the rule of the most favored nation as to trade between the same; and to a trade with British India, direct hither but circuitous as well as direct, from the U.S. thither. Accept my esteem & cordial regards
                    
                        
                            James Madison
                        
                    
                